Exhibit 10.2

 

Deutsche Bank [g228561kei001.gif]

 

Deutsche Bank AG London

Winchester house

1 Great Winchester St,

London EC2N 2DB

Telephone:  44 20 7545 8000

 

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Telephone: (212) 250-2500

DATE:

October 24, 2006

 

 

TO:

United Therapeutics Corporation

ATTENTION:

John Ferrari, Chief Financial Officer

TELEPHONE:

(301) 608-9292

FACSIMILE:

(301) 608-3049

 

 

FROM:

Deutsche Bank AG London

TELEPHONE:

44 20 7545 8193

FACSIMILE:

44 11 3336 2009

 

 

SUBJECT:

Equity Derivatives Confirmation

 

 

REFERENCE NUMBER(S):

137554

 

The purpose of this facsimile agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Deutsche Bank AG
acting through its London branch (“Deutsche”) and United Therapeutics
Corporation (“Counterparty”) on the Trade Date specified below (the
“Transaction”).  This Confirmation constitutes a “Confirmation” as referred to
in the ISDA Master Agreement specified below.  This Confirmation constitutes the
entire agreement and understanding of the parties with respect to the subject
matter and terms of the Transaction and supersedes all prior or contemporaneous
written and oral communications with respect thereto.

 

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.  DEUTSCHE BANK SECURITIES INC.
(“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS
NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION.  DEUTSCHE BANK
AG LONDON IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION
(SIPC).

 

The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation.  In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern.  For the purposes of the Equity
Definitions, each reference herein to a Warrant shall be deemed to be a
reference to a Call or an Option, as context requires.

 

Chairman of the Supervisory Board: Clemens Börsig Board of Managing Directors:
Hermann-Josef Lamberti, Josef Ackermann, Tessen von Heydebreck, Anthony DiIorio,
Hugo Banziger

 

Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.

 

1


--------------------------------------------------------------------------------




 

This Confirmation evidences a complete and binding agreement between Deutsche
and Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the 2002 ISDA Master Agreement
(the “ISDA Form”) as if Deutsche and Counterparty had executed an agreement in
such form (without any Schedule but with the elections set forth in this
Confirmation).  For the avoidance of doubt, the Transaction shall be the only
transaction under the Agreement.

 

2.              The Transaction is a Warrant Transaction, which shall be
considered a Share Option Transaction for purposes of the Equity Definitions,
and shall have the following terms:

General:

 

 

 

Trade Date:

October 25, 2006.

 

 

Effective Date:

October 30, 2006.

 

 

Components:

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

 

 

Warrant Style:

European.

 

 

Warrant Type:

Call.

 

 

Seller:

Counterparty.

 

 

Buyer:

Deutsche.

 

 

Shares:

The common stock, par value USD 0.01 per share, of Counterparty.

 

 

Number of Warrants:

For each Component, as provided in Annex B to this Confirmation.

 

 

Strike Price:

USD 105.6890.

 

 

Premium:

USD 45,350,000.

 

 

Premium Payment Date:

The Effective Date.

 

 

Exchange:

The Nasdaq Global Select Market of the Nasdaq Stock Market, Inc.

 

 

Related Exchanges:

All Exchanges.

 

 

Calculation Agent:

Deutsche. The Calculation Agent shall, upon reasonable written request by either
party, provide a written explanation of any calculation or adjustment made by it
including, where applicable, a description of the methodology and data applied.

 

 

Procedure for Exercise:

 

 

2


--------------------------------------------------------------------------------




 

In respect of any Component:

 

 

 

Expiration Date:

As provided in Annex B to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided furtherthat if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Final Disruption Date shall be the Expiration Date (irrespective of whether such
date is an Expiration Date in respect of any other Component for the
Transaction) and, notwithstanding anything to the contrary in this Confirmation
or the Equity Definitions, the Relevant Price for the Expiration Date shall be
the prevailing market value per Share determined by the Calculation Agent in a
commercially reasonable manner. “Final Disruption Date” means April 3, 2012.
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component. Section 6.6 of the Equity
Definitions shall not apply to any Valuation Date occurring on an Expiration
Date.

 

 

Automatic Exercise:

Applicable. Solely for purposes of this provision, Section 3.4 of the Equity
Definitions shall govern, and the Transaction shall be deemed to be a
Cash-settled Call Option.

 

 

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof, and by amending and restating clause (a)(iii)
thereof in its entirety to read as follows: “(iii) an Early Closure that the
Calculation Agent determines is material.”

 

 

Settlement Terms:

 

 

 

In respect of any Component:

 

 

 

Net Share Settlement:

On each Settlement Date, Counterparty shall deliver to Deutsche a number of
Shares equal to the Net Share Amount for such Settlement Date to the account
specified by Deutsche, and cash in lieu of any

 

3


--------------------------------------------------------------------------------




 

fractional shares valued at the Relevant Price for the Valuation Date
corresponding to such Settlement Date. If, in the good faith reasonable judgment
of Deutsche, the Shares deliverable hereunder would not be immediately freely
transferable by Deutsche under Rule 144(k) under the U.S. Securities Act of
1933, as amended (the “Securities Act”), then Deutsche may elect to either (x)
accept delivery of such Shares notwithstanding the fact that such Shares are not
freely transferable by Deutsche under Rule 144(k) or (y) require that such
delivery take place pursuant to the provisions set forth opposite the caption
“Registration/Private Placement Procedures” below.

 

 

 

 

Net Share Amount:

For any Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to the product of (i) the number of Warrants being exercised or
deemed exercised on such Exercise Date, and (ii) the excess, if any, of the
Relevant Price for the Valuation Date occurring on such Exercise Date over the
Strike Price (such product, the “Net Share Settlement Amount”), divided by such
Relevant Price.

 

 

 

 

Relevant Price:

On any Valuation Date, the Rule 10b-18 volume weighted average price per Share
as displayed under the heading “Bloomberg VWAP” on Bloomberg Page UTHR <equity>
AQR on such Valuation Date (or if such volume weighted average price is not
available, the Calculation Agent’s reasonable, good faith estimate of such price
on such Valuation Date).

 

 

Settlement Currency:

USD.

 

 

Other Applicable Provisions:

The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the Issuer of the
Shares) and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-Settled” shall be read as
references to “Net Share Settled”. “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to such Warrant.

 

 

Dividends:

 

 

 

In respect of any Component:

 

 

 

Dividend Adjustments:

In the event that Issuer pays a Relevant Dividend, on the ex dividend date for
such Relevant Dividend, the Strike Price shall be adjusted by dividing the
Strike Price previously in effect by the Adjustment Ratio for such Relevant
Dividend and the Number of Warrants shall be adjusted by multiplying the Number
of Warrants previously in effect by such Adjustment Ratio.

 

 

Adjustment Ratio:

For any Relevant Dividend, a fraction (A) the numerator of which is

 

4


--------------------------------------------------------------------------------




 

equal to the Current Market Price for such Relevant Dividend and (B) the
denominator of which is such Current Market Price minus the amount of such
Relevant Dividend.

 

 

Current Market Price:

For any Relevant Dividend, the Relevant Price of the Shares on the Exchange
Business Day immediately preceding the ex-dividend date for such Relevant
Dividend (determined as if such Exchange Business Day were a Valuation Date).

 

 

Relevant Dividend:

Any cash dividend or distribution that has an ex-dividend date occurring on or
after the Trade Date and on or prior to the Expiration Date (it being
understood, for the avoidance of doubt, that such term shall not include (i) a
distribution of cash by Issuer as payment of consideration in connection with a
Tender Offer or (ii) a distribution in connection with the liquidation,
dissolution or winding up of Issuer).

 

 

Adjustments:

 

 

 

In respect of any Component:

 

 

 

Method of Adjustment:

Calculation Agent Adjustment; provided, however, that the Equity Definitions
shall be amended by replacing the words “diluting or concentrative” in Sections
11.2(a), 11.2(c) (in two instances) and 11.2(e)(vii) with the word “material”
and by adding the words “or the Transaction” after the words “theoretical value
of the relevant Shares” in Sections 11.2(a), 11.2(c) and 11.2(e)(vii); provided
further that adjustments may be made to account for changes in volatility,
expected dividends, expected correlation, stock loan rate and liquidity relative
to the relevant Share.

 

 

Consequences of Merger Events:

 

 

 

New Shares:

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
the American Stock Exchange, the NASDAQ Global Select Market or the NASDAQ
Global Market (or their respective successors)”.

 

 

(a) Share-for-Share:

Modified Calculation Agent Adjustment.

 

 

(b) Share-for-Other:

Modified Calculation Agent Adjustment.

 

 

(c) Share-for-Combined:

Component Adjustment.

 

 

Tender Offer:

Applicable

 

 

Consequences of Tender Offers:

 

 

 

(a) Share-for-Share:

Modified Calculation Agent Adjustment.

 

 

(b) Share-for-Other:

Modified Calculation Agent Adjustment.

 

5


--------------------------------------------------------------------------------




 

(c) Share-for-Combined:

Component Adjustment.

 

 

Nationalization, Insolvency and Delisting:

Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ Global Select Market or the NASDAQ Global
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall be deemed to be the Exchange. For the
avoidance of doubt, the occurrence of any event that is a Merger Event and would
otherwise have been a Delisting will have the consequence specified for the
relevant Merger Event.

 

 

Additional Disruption Events:

 

 

 

Change in Law:

Applicable

 

 

Failure to Deliver:

Applicable

 

 

Insolvency Filing:

Applicable

 

 

Loss of Stock Borrow:

Applicable

 

 

Maximum Stock Loan Rate:

100 basis points per annum

 

 

Increased Cost of Stock Borrow:

Applicable

 

 

Initial Stock Loan Rate:

40 basis points per annum

 

 

Increased Cost of Hedging:

Applicable

 

 

Hedging Party:

Deutsche for all applicable Additional Disruption Events

 

 

Determining Party:

Deutsche for all applicable Additional Disruption Events

 

 

Non-Reliance:

Applicable

 

 

Agreements and Acknowledgements

 

Regarding Hedging Activities:

Applicable

 

 

Additional Acknowledgements:

Applicable

 

Mutual Representations: Each of Deutsche and Counterparty represents and
warrants to, and agrees with, the other party that:

(i)                                     Tax Disclosure. Notwithstanding anything
to the contrary herein, in the Equity Definitions or in the Agreement, and
notwithstanding any express or implied claims of exclusivity or proprietary
rights, the parties (and each of their employees, representatives or other
agents) are authorized to disclose to any

6


--------------------------------------------------------------------------------




 

and all persons, beginning immediately upon commencement of their discussions
and without limitation of any kind, the tax treatment and tax structure of the
Transaction, and all materials of any kind (including opinions or other tax
analyses) that are provided by either party to the other relating to such tax
treatment and tax structure.

(ii)                                  Commodity Exchange Act. It is an “eligible
contract participant” within the meaning of Section 1a(12) of the U.S. Commodity
Exchange Act, as amended (the “CEA”). The Transaction has been subject to
individual negotiation by the parties. The Transaction has not been executed or
traded on a “trading facility” as defined in Section 1a(33) of the CEA. It has
entered into the Transaction with the expectation and intent that the
Transaction shall be performed to its termination date.

(iii)                               Securities Act. It is a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act, or an
“accredited investor” as defined under the Securities Act.

(iv)                              Investment Company Act. It is a “qualified
purchaser” as defined under the U.S. Investment Company Act of 1940, as amended.

(v)                                 ERISA.The assets used in the Transaction (1)
are not assets of any “plan” (as such term is defined in Section 4975 of the
U.S. Internal Revenue Code (the “Code”)) subject to Section 4975 of the Code or
any “employee benefit plan” (as such term is defined in Section 3(3) of the U.S.
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) subject
to Title I of ERISA, and (2) do not constitute “plan assets” within the meaning
of Department of Labor Regulation 2510.3-101, 29 CFR Section 2510-3-101.

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants and acknowledges (on the Trade Date unless otherwise specified) that:

(i)                                     (A) Counterparty is acting for its own
account, and it has made its own independent decisions to enter into the
Transaction and as to whether the Transaction is appropriate or proper for it
based upon its own judgment and upon advice from such advisers as it has deemed
necessary, (B) Counterparty is not relying on any communication (written or
oral) of Deutsche or any of its affiliates as investment advice or as a
recommendation to enter into the Transaction (it being understood that
information and explanations related to the terms and conditions of the
Transaction shall not be considered investment advice or a recommendation to
enter into the Transaction) and (C) no communication (written or oral) received
from Deutsche or any of its affiliates shall be deemed to be an assurance or
guarantee as to the expected results of the Transaction.

(ii)                                  Counterparty is not entering into the
Transaction for the purpose of (i) creating actual or apparent trading activity
in the Shares (or any security convertible into or exchangeable for the Shares)
or (ii) raising or depressing or otherwise manipulating the price of the Shares
(or any security convertible into or exchangeable for the Shares), in either
case in violation of Section 9 of the U.S. Securities Exchange Act of 1934, as
amended (the “Exchange Act”).

(iii)                               Counterparty’s filings under the Securities
Act, the Exchange Act, and other applicable securities laws that are required to
be filed have been filed and, as of the respective dates thereof and as of the
date of this representation, there is no misstatement of material fact contained
therein or omission of a material fact required to be stated therein or
necessary to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.

7


--------------------------------------------------------------------------------




 

(iv)                              Counterparty has not violated any applicable
law (including, without limitation, the Securities Act and the Exchange Act) in
any material respect in connection with the Transaction.

(v)                                 The representations and warranties of
Counterparty set forth in Section 3 of the Agreement and Section 1 of the
Purchase Agreement (the “Purchase Agreement”) dated as of the Trade Date between
Counterparty and Deutsche Bank Securities Inc. as representative of the initial
purchaser party thereto are true and correct and are hereby deemed to be
repeated to Deutsche as if set forth herein.

(vi)                              The Shares issuable upon exercise of all
Warrants (the “Warrant Shares”) have been duly authorized and, when delivered
pursuant to the terms of such Transaction, shall be validly issued, fully-paid
and non-assessable, and such issuance of the Warrant Shares shall not be subject
to any preemptive or similar rights.

(vii)                           Counterparty is not as of the Trade Date, and
shall not be after giving effect to the transactions contemplated hereby,
insolvent.

(viii)                        Counterparty is not, and after giving effect to
the transactions contemplated hereby will not be, an “investment company” as
such term is defined in the U.S. Investment Company Act of 1940, as amended.

(ix)                                Without limiting the generality of Section
13.1 of the Equity Definitions, Counterparty acknowledges that Deutsche is not
making any representations or warranties with respect to the treatment of the
Transaction under FASB Statements 133, as amended, or 150, EITF Issue No. 00-19
(or any successor issue statements) or under FASB’s Liabilities & Equity
Project.

(x)                                   Counterparty understands, agrees and
acknowledges that no obligations of Deutsche to it hereunder, if any, shall be
entitled to the benefit of deposit insurance and that such obligations shall not
be guaranteed by any affiliate of Deutsche or any governmental agency.

Counterparty Covenants: In addition to the covenants in the Agreement and those
contained elsewhere herein, Counterparty hereby covenants that:

 

(i)                                     Counterparty shall promptly provide
written notice to Deutsche upon obtaining knowledge of the occurrence of any
event that would constitute an Event of Default, a Potential Event of Default, a
Potential Adjustment Event, a Merger Event or any other Extraordinary Event;
provided, however, that should Counterparty be in possession of material
non-public information regarding Counterparty, Counterparty shall not
communicate such information to Deutsche.

(ii)                                  Counterparty shall not (a) violate or (b)
take any action, or refrain from taking any action, that in either case could
reasonably be expected to cause Deutsche or any of its affiliates to violate any
applicable law (including, without limitation, the Securities Act and the
Exchange Act) in any material respect in connection with the Transaction.

(iii)                               Counterparty shall deliver to Deutsche an
opinion of counsel, dated as of the Trade Date and reasonably acceptable to
Deutsche in form and substance, with respect to the matters set forth in Section
3(a) of the Agreement.

Miscellaneous:

 

Effectiveness. If, prior to the Effective Date, Deutsche reasonably determines
that it is advisable to cancel the Transaction because of concerns that
Deutsche’s related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.

8


--------------------------------------------------------------------------------


 

Netting and Set-Off.  The parties hereto agree that the Transaction shall not be
subject to netting or set off with any other transaction.

 

Qualified Financial Contracts.  It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a “qualified
financial contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-Defaulting Party’s rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).

 

Method of Delivery.  Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent. 
In addition, all notices, demands and communications of any kind relating to the
Transaction between Deutsche and Counterparty shall be transmitted exclusively
through Agent.

 

Status of Claims in Bankruptcy.  Deutsche acknowledges and agrees that this
Confirmation is not intended to convey to Deutsche rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Deutsche’s right to pursue remedies in the event of
a breach by Counterparty of its obligations and agreements with respect to the
Transaction either outside of a bankruptcy proceeding or (subject only to the
limitation on seniority in the preceding clause) within a bankruptcy proceeding;
provided, further, that nothing herein shall limit or shall be deemed to limit
Deutsche’s rights in respect of any transactions other than the Transaction.

 

No Collateral.  Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

 

Securities Contract; Swap Agreement.  The parties hereto agree and acknowledge
that Deutsche is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
Title 11 of the United States Code (the “Bankruptcy Code”).  The parties hereto
further agree and acknowledge (A) that this Confirmation is (i) a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder is a “settlement
payment,” as such term is defined in Section 741(8) of the Bankruptcy Code, and
(ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code,
and (B) that Deutsche is entitled to the protections afforded by, among other
sections, Section 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the
Bankruptcy Code.

 

Alternative Calculations and Counterparty Payment on Early Termination and on
Certain Extraordinary Events.  If Counterparty owes Deutsche any amount in
connection with the Transaction pursuant to Sections 12.2, 12.3, 12.6, 12.7 or
12.9 of the Equity Definitions (except in the case of an Extraordinary Event in
which the consideration or proceeds to be paid to holders of Shares as a result
of such event consists solely of cash) or pursuant to Section 6(d)(ii) of the
Agreement (except in the case of an Event of Default in which Counterparty is
the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, other than (x) an Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or (vi)
of the Agreement that in the case of either (x) or (y) resulted from an event or
events outside Counterparty’s control) (a “Counterparty Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to satisfy any such
Counterparty Payment Obligation by delivery of Termination Delivery Units (as
defined below) by giving irrevocable telephonic notice to Deutsche, confirmed in
writing within one Scheduled Trading Day, between the hours of 9:00 a.m. and
4:00 p.m. New York time on the Early Termination Date or other date the
transaction is terminated, as applicable (“Notice of Counterparty Termination
Delivery”).  Within a commercially reasonable period of time following receipt
of a Notice of Counterparty Termination Delivery, Counterparty shall deliver to
Deutsche a number of Termination Delivery Units having a cash value equal to the
amount of such Counterparty Payment Obligation (such number of Termination
Delivery Units to be delivered to be determined by the Calculation Agent as the
number of whole Termination Delivery Units that could be sold over a
commercially reasonable period of time to generate proceeds equal to the cash
equivalent of such payment obligation, and the date of such delivery, the
“Termination Payment Date”).  In addition, if, in the good faith reasonable
judgment of Deutsche, for any

9


--------------------------------------------------------------------------------




 

reason, the Termination Delivery Units deliverable pursuant to this paragraph
would not be immediately freely transferable by Deutsche under Rule 144(k) under
the Securities Act, then Deutsche may elect either to (x) accept delivery of
such Termination Delivery Units notwithstanding any restriction on transfer or
(y) require that such delivery take place pursuant to the provisions set forth
opposite the caption “Registration/Private Placement Procedures” below.  If the
provisions set forth in this paragraph are applicable, the provisions of
Sections 9.8, 9.9, 9.10, 9.11 (modified as described above) and 9.12 of the
Equity Definitions shall be applicable, except that all references to “Shares”
shall be read as references to “Termination Delivery Units.”

 

“Termination Delivery Unit” means (a) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (b) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer.  If a Termination
Delivery Unit consists of property other than cash or New Shares and
Counterparty provides irrevocable written notice to the Calculation Agent on or
prior to the Closing Date that it elects to receive cash, New Shares or a
combination thereof (in such proportion as Counterparty designates) in lieu of
such other property, the Calculation Agent shall replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced.  If such Insolvency, Nationalization, Merger
Event or Tender Offer involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

 

Registration/Private Placement Procedures.  If, in the reasonable opinion of
Deutsche, following any delivery of Shares or Termination Delivery Units to
Deutsche hereunder, such Shares or Termination Delivery Units would be in the
hands of Deutsche subject to any applicable restrictions with respect to any
registration or qualification requirement or prospectus delivery requirement for
such Shares or Termination Delivery Units pursuant to any applicable federal or
state securities law (including, without limitation, any such requirement
arising under Section 5 of the Securities Act as a result of such Shares or
Termination Delivery Units being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Termination Delivery Units being subject to paragraph (c) of Rule 145
under the Securities Act) (such Shares or Termination Delivery Units,
“Restricted Shares”), then delivery of such Restricted Shares shall be effected
pursuant to either clause (i) or (ii) of Annex A hereto at the election of
Counterparty, unless waived by Deutsche. Notwithstanding the foregoing, solely
in respect of any Warrants exercised or deemed exercised on any Exercise Date,
the Counterparty shall elect, prior to the first Settlement Date for the first
Exercise Date, a Private Placement Settlement (as defined in Annex A hereto) or
Registration Settlement (as defined in Annex A hereto) for all deliveries of
Restricted Shares for all such Exercise Dates which election shall be applicable
to all Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) of Annex A hereto shall apply for all such delivered Restricted
Shares on an aggregate basis commencing after the final Settlement Date for such
Warrants. The Calculation Agent shall make reasonable adjustments to settlement
terms and provisions under this Confirmation to reflect a single Private
Placement Settlement or Registration Settlement for such aggregate Restricted
Shares delivered hereunder.  If the Private Placement Settlement or the
Registration Settlement shall not be effected as set forth in clauses (i) or
(ii) of Annex A, as applicable, then failure to effect such Private Placement
Settlement or such Registration Settlement shall constitute an Event of Default
with respect to which Counterparty shall be the Defaulting Party.

 

Share Deliveries.  Counterparty acknowledges and agrees that, to the extent that
Deutsche is not then an affiliate, as such term is used in Rule 144 under the
Securities Act, of Counterparty and has not been such an affiliate of
Counterparty for 90 days (it being understood that Deutsche shall not be
considered such an affiliate of Counterparty solely by reason of its right to
receive of Shares pursuant to a Transaction hereunder), and otherwise satisfies
all holding period and other requirements of Rule 144 under the Securities Act
applicable to it, any Shares or Termination Delivery Units delivered hereunder
at any time after 2 years from the Premium Payment Date shall be eligible for
resale under Rule 144(k) under the Securities Act, and Counterparty agrees to
promptly remove, or cause the transfer agent for such Shares or Termination
Delivery Units to remove, any legends referring to any restrictions on resale
under the Securities Act from the certificates representing such Shares or

10


--------------------------------------------------------------------------------




 

Termination Delivery Units.  Counterparty further agrees that with respect to
any Shares or Termination Delivery Units delivered hereunder at any time after 1
year from the Premium Payment Date but prior to 2 years from the Premium Payment
Date, to the extent that Deutsche then satisfies the holding period and other
requirements of Rule 144 under the Securities Act, Counterparty shall promptly
remove, or cause the transfer agent for such Shares or Termination Delivery
Units to remove, any legends referring to any such restrictions or requirements
from the certificates representing such Share or Termination Delivery Units upon
delivery by Deutsche to Counterparty or such transfer agent of customary
seller’s and broker’s representation letters in connection with resales of such
Shares or Termination Delivery Units pursuant to Rule 144 under the Securities
Act, without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by
Deutsche.  Counterparty further agrees and acknowledges that Deutsche shall run
a holding period under Rule 144 under the Securities Act with respect to the
Warrants and/or any Shares or Termination Delivery Units delivered hereunder
notwithstanding the existence of any other transaction or transactions between
Counterparty and Deutsche relating to the Shares.  Counterparty further agrees
that Shares or Termination Delivery Units delivered hereunder prior to the date
that is 1 year from the Premium Payment Date may be freely transferred by
Deutsche to its affiliates, and Counterparty shall effect such transfer without
any further action by Deutsche.  Notwithstanding anything to the contrary
herein, Counterparty agrees that any delivery of Shares or Termination Delivery
Units shall be effected by book-entry transfer through the facilities of the
Clearance System if, at the time of such delivery, the certificates representing
such Shares or Termination Delivery Units would not contain any restrictive
legend as described above.  Notwithstanding anything to the contrary herein, to
the extent the provisions of Rule 144 under the Securities Act or any successor
rule are amended, or the applicable interpretation thereof by the Securities and
Exchange Commission or any court changes after the Trade Date, the agreements of
Counterparty herein shall be deemed modified to the extent necessary, in the
opinion of outside counsel of Counterparty, to comply with Rule 144 under the
Securities Act, including Rule 144(k), as in effect at the time of delivery of
the relevant Shares or Termination Delivery Units.

 

No Material Non-Public Information.  On each day during the period beginning on
the day on which the offering of the Convertible Notes described in the Purchase
Agreement was first announced and ending on the Effective Date, Counterparty
represents and warrants to Deutsche that it is not aware of any material
nonpublic information concerning itself or the Shares.

 

Limit on Beneficial Ownership.  Notwithstanding any other provisions hereof,
Deutsche may not exercise any Warrant hereunder, Automatic Exercise shall not
apply with respect thereto, and no delivery hereunder (including pursuant to
provisions opposite the headings “Alternative Calculations and Counterparty
Payments on Early Termination and on Certain Extraordinary Events,”
“Registration/Private Placement Procedures,” “Limitation on Delivery of Shares”
or Annex A) shall be made, to the extent (but only to the extent) that the
receipt of any Shares upon such exercise or delivery would result in Deutsche
directly or indirectly beneficially owning (as such term is defined for purposes
of Section 13(d) of the Exchange Act) at any time in excess of 9.0% of the
outstanding Shares.  Any purported delivery hereunder shall be void and have no
effect to the extent (but only to the extent) that such delivery would result in
Deutsche directly or indirectly so beneficially owning in excess of 9.0% of the
outstanding Shares.  If any delivery owed to Deutsche or exercise hereunder is
not made, in whole or in part, as a result of this provision, Counterparty’s
obligation to make such delivery and Deutsche’s right to exercise a Warrant
shall not be extinguished and Counterparty shall make such delivery as promptly
as practicable after, but in no event later than one Clearance System Business
Day after, Deutsche gives notice to Counterparty that such exercise or delivery
would not result in Deutsche directly or indirectly so beneficially owning in
excess of 9.0% of the outstanding Shares.

 

Repurchase Notices.  On any day Counterparty effects any repurchases of Shares,
Counterparty shall promptly provide Deutsche with a written notice of such
repurchase (a “Repurchase Notice”) if the Warrant Equity Percentage (as defined
below) is (a) equal to or greater than 6% and (b) greater by 0.5% than the
Warrant Equity Percentage set forth in the immediately preceding Repurchase
Notice (or, in the case of the first such Repurchase Notice, greater than the
Warrant Equity Percentage as of the date hereof).  The Warrant Equity Percentage
as of any day is the fraction of (1) the numerator of which is the Number of
Warrants, and (2) the denominator of which is the number of Shares outstanding
on such day.  Counterparty agrees to indemnify and hold harmless Deutsche and
its affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling person (each, an “Indemnified Person”) from and
against any and all losses (including losses relating

11


--------------------------------------------------------------------------------




 

to Deutsche’s hedging activities as a consequence of becoming, or of the risk of
becoming, an “insider” as defined under Section 16 of the Exchange Act,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to this Transaction), claims, damages, judgments, liabilities and
expense (including reasonable attorney’s fees), joint or several, which an
Indemnified Person actually may become subject to, as a result of Counterparty’s
failure to provide Deutsche with a Repurchase Notice on the day and in the
manner specified herein, and to reimburse, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person,
such Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding. 
Counterparty shall be relieved from liability to the extent that the Indemnified
Person fails promptly to notify Counterparty of any action commenced against it
in respect of which indemnity may be sought hereunder; provided, that failure to
notify Counterparty (x) shall not relieve Counterparty from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
(y) shall not, in any event, relieve Counterparty from any liability that it may
have otherwise than on account of this indemnity agreement.  Counterparty shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment. 
Counterparty shall not, without the prior written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and indemnity
could have been sought hereunder by such Indemnified Person, unless such
settlement includes an unconditional release of such Indemnified Person from all
liability on claims that are the subject matter of such proceeding on terms
reasonably satisfactory to such Indemnified Person.  If the indemnification
provided for in this paragraph is unavailable to an Indemnified Person or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then Counterparty, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities.  The remedies
provided for in this paragraph are not exclusive and shall not limit any rights
or remedies that may otherwise be available to any Indemnified Person at law or
in equity.  The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

Limitation On Delivery of Shares.  Notwithstanding anything herein or in the
Agreement to the contrary, in no event shall Counterparty be required to deliver
Shares in connection with the Transaction in excess of 6,646,664 Shares (the
“Maximum Delivery Amount”).  Counterparty represents and warrants (which shall
be deemed to be repeated on each day that the Transaction is outstanding) that
the Maximum Delivery Amount is equal to or less than the number of authorized
but unissued Shares of Counterparty that are not reserved for future issuance in
connection with transactions in the Shares (other than the Transaction) on the
date of the determination of the Maximum Delivery Amount (such Shares, the
“Available Shares”).  In the event Counterparty shall not have delivered the
full number of Shares otherwise deliverable as a result of this paragraph (the
resulting deficit, the “Deficit Shares”), Counterparty shall be continually
obligated to deliver, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, Shares when, and to the extent,
that (i) Shares are repurchased, acquired or otherwise received by Counterparty
or any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (ii) authorized and unissued
Shares reserved for issuance in respect of other transactions prior to such date
which prior to the relevant date become no longer so reserved and (iii)
Counterparty additionally authorizes any unissued Shares that are not reserved
for other transactions.  Counterparty shall immediately notify Deutsche of the
occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Shares to
be delivered) and promptly deliver such Shares thereafter.

 

Additional Termination Event.  If Deutsche reasonably determines that it is
advisable to terminate a portion of the Transaction so that Deutsche’s related
hedging activities will comply with applicable securities laws, rules or
regulations, an Additional Termination Event shall occur in respect of which (1)
Counterparty shall be the sole Affected Party and (2) the Transaction shall be
the sole Affected Transaction.

 

12


--------------------------------------------------------------------------------




 

Transfer or Assignment.  Notwithstanding any provision of the Agreement to the
contrary, Deutsche may, subject to applicable law, freely transfer and assign
all of its rights and obligations under the Transaction without the consent of
Counterparty.

 

If, as determined in Deutsche’s sole discretion, (x) its “beneficial ownership”
(within the meaning of Section 16 of the Exchange Act and rules promulgated
thereunder) exceeds 8.5% of Counterparty’s outstanding Shares and (y) Deutsche
is unable, after commercially reasonable efforts, to effect a transfer or
assignment on pricing terms and within a time period reasonably acceptable to it
of all or a portion of the Transaction to reduce such “beneficial ownership”
below 8.5%, Deutsche may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of this
Transaction, such that its “beneficial ownership” following such partial
termination will be approximately equal to but less than 8.5%.  In the event
that Deutsche so designates an Early Termination Date with respect to a portion
of this Transaction, a payment shall be made pursuant to Section 6 of the
Agreement as if (i) an Early Termination Date had been designated in respect of
a Transaction having terms identical to this Transaction and a Number of
Warrants equal to the Terminated Portion (allocated among the Components thereof
in the discretion of Deutsche), (ii) the Counterparty shall be the sole Affected
Party with respect to such partial termination and (iii) such Transaction shall
be the only Terminated Transaction (and, for the avoidance of doubt, the
provisions set forth under the caption “Alternative Calculations and
Counterparty Payment on Early Termination and on Certain Extraordinary Events”
shall apply to any amount that is payable by Counterparty to Deutsche pursuant
to this sentence).

 

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Deutsche to purchase, sell, receive or deliver any shares
or other securities to or from Counterparty, Deutsche may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform Deutsche’s obligations in respect of the Transaction
and any such designee may assume such obligations.  Deutsche shall be discharged
of its obligations to Counterparty to the extent of any such performance.

 

Severability; Illegality.  If compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.

 

Waiver of Jury Trial.   EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION.  EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE
TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

 

Governing law:             The law of the State of New York.

Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:

(a) Counterparty

United Therapeutics Corporation
1110 Spring St.
Silver Spring, MD 20910
Attention: John Ferrari, Chief Financial Officer
Fax:  (301) 608-3049

13


--------------------------------------------------------------------------------




 

(b) Deutsche

Deutsche Bank AG London

c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005

Attention: Documentation Department

14


--------------------------------------------------------------------------------




 

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Deutsche a facsimile of the fully-executed
Confirmation to Deutsche at 44 113 336 2009. Originals shall be provided for
your execution upon your request.

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

Very truly yours,

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK AG LONDON

 

 

 

 

 

 

 

 

 

By:

 

/s/ LEE FRANKENFIELD

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ ANDREA LEUNG

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.,

 

 

 

 

 

 

 

 

 

acting solely as Agent in connection with this Transaction

 

 

 

 

 

 

 

 

 

By:

 

/s/ LEE FRANKENFIELD

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ ANDREA LEUNG

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

 

 

 

 

 

 

 

 

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

/s/ JOHN FERRARI

 

 

 

 

Name:

 

John Ferrari

 

 

 

 

Title:

 

Chief Financial Officer

 

 

 

15


--------------------------------------------------------------------------------